Citation Nr: 0910199	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-10 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The appellant served on active duty for training from July 
1980 to December 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

The appellant's schizophrenia, paranoid type, is not shown to 
be related to his military service.


CONCLUSION OF LAW

Schizophrenia, paranoid type, was not incurred in or 
aggravated by the appellant's military service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's October 2002 letter advised the appellant of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A 
follow-up notice letter was also sent by the RO in July 2004.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Further, the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the Dingess requirements, in March 2006, the 
RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service medical records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
A medical opinion concerning his claim is not needed herein 
as there is no psychiatric treatment shown during service or 
for more than seventeen years thereafter, and there is no 
evidence suggesting a link between the appellant's current 
schizophrenia, paranoid type, and his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that the appellant has indicated that he has 
been receiving disability benefits from the Social Security 
Administration (SSA) for his paranoid schizophrenia since 
1997.  The Board concludes, however, that a decision can be 
reached in this matter without obtaining these records.  In 
making this determination, the Board notes that any 
additional evidence from SSA would not relate to his period 
of active duty for training over sixteen years earlier.  
Moreover, the RO has obtained treatment records from all of 
the appellant's identified treatment providers.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has reviewed all the evidence in the appellant's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the appellant or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the issue addressed herein.  

A.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24); 38 C.F.R. § 3.6(a), (d) (2008).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the National Guard of any state.  38 U.S.C.A. §§ 
101(22) (West 2002); 32 U.S.C.A. § 316, 502, 503, 504, 505; 
38 C.F.R. § 3.6(c)(3) (2008).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Thus, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106.

Based upon its longitudinal review of the record, the Board 
concludes that service connection is not warranted for 
schizophrenia, paranoid type.

The appellant served on active duty for training in the Army 
National Guard from July 1980 to December 1980.  His 
enlistment examination, performed in June 1980, listed that 
his psychiatric status as normal.  Thus, the presumption of 
soundness applies. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008). See also Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  On a medical history report, completed in 
June 1980, the appellant denied having ever having been 
treated for a mental condition.  A review of the appellant's 
service medical records is completely silent as to any 
complaints of or treatment for a psychiatric disorder.  

Subsequent retention examinations, performed in March 1981, 
November 1986, and July 1990, listed the appellant's 
psychiatric status as normal.

The first post-service medical treatment noting a diagnosis 
of paranoid schizophrenia is dated in September 1998, over 
seventeen years after his discharge from the service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the 
appellant failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  Moreover, the 
medical evidence of record does not attribute the appellant's 
schizophrenia, paranoid type, to his military service.  Thus, 
there is no evidence linking his currently diagnosed 
schizophrenia, paranoid type, to the appellant's military 
service.  

Although the appellant contends that his current 
schizophrenia, paranoid type, resulted from his military 
service, his statements are not competent evidence to 
establish a diagnosis or etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In support of his claim, the appellant submitted evidence of 
pre-service psychiatric treatment in 1979.  These private 
treatment reports included diagnostic impressions of 
incipient paranoid psychosis and adjustment reaction to 
adolescence.  Nevertheless, the Board concludes that this 
evidence does not constitute clear and unmistakable evidence 
to rebut the presumption of soundness under 38 U.S.C.A. § 
1111, and the appellant's claim remains one for service 
connection. 

The competent evidence of record demonstrates that the 
appellant's current schizophrenia, paranoid type, began years 
after the appellant's military service and is not shown to be 
related thereto.  As the preponderance of the evidence is 
against the claim for service connection for schizophrenia, 
paranoid type, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for schizophrenia, paranoid type, is 
denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


